Filed 8/12/14 Covarrubias v. Union Adjustment Co. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


IGNACIO COVARRUBIAS,                                                 B250489

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. GC051048)
         v.

UNION ADJUSTMENT COMPANY,
INC.,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, William D.
Stewart, Judge. Affirmed in part; reversed in part with directions.
         Zee Law Group, Tappan Zee and Jamie San Gabriel, for Defendant and Appellant.
         No appearance on behalf of Plaintiff and Respondent.
                                      I. INTRODUCTION


         Defendant, Union Adjustment Company, Incorporated, appeals from an order
denying its special motion to strike under Code of Civil Procedure section 425.16.1
Defendant sought to strike plaintiff’s complaint for title slander, process abuse, violation
of the Fair Debt Collection Act (15 U.S.C. § 1692 et seq.) and injunctive and declaratory
relief. We affirm the denial of the special motion to strike as to the claims for violation
of the Fair Debt Collection Act and injunctive and declaratory relief. We reverse the
order denying the special motion to strike as to the first and second causes of action for
title slander and process abuse. Upon remittitur issuance, as we will discuss in detail, the
trial court is to resolve issues concerning costs and attorney fees.


                                      II. BACKGROUND


                                    A. Plaintiff’s Complaint


         On March 5, 2013, plaintiff, Ignacio Covarrubias, filed his complaint. He alleges
the following. Defendant is a collection agency in Burbank, California. Zee Law Group
is a law firm in Alhambra, California. Tappan Zee is an attorney at law and the principal
of Zee Law Group.
         On July 30, 1997, defendant entered into a stipulation for judgment with plaintiff’s
son, Ignacio Covarrubias, Jr., (Mr. Covarrubias). The stipulation concerned a $2,000
unpaid loan. Plaintiff was not involved in that litigation.
         On April 24, 2007, defendant, through its attorneys of record, Mr. Zee and Zee
Law Group, filed a notice of renewal of judgment against Mr. Covarrubias. On June 19,
2012, defendant through its attorneys, executed an affidavit of identity and order. The


         1
             Further statutory references are to the Code of Civil Procedure unless otherwise
noted.

                                                2
affidavit listed “Ignacio Covarrubias” as an additional name by which Mr. Covarrubias
was known.
       On July 13, 2012, Mr. Zee and Zee Law Group caused an abstract of judgment to
be entered against “Ignacio Covarrubias, Jr. aka Ignacio Covarrubias” in defendant’s
favor. On July 30, 2012, defendant recorded the abstract of judgment against plaintiff’s
real property located in Walnut, California. Mr. Covarrubias never held an ownership
interest in the real property. In November 2012, plaintiff discovered the lien was
recorded against his real property when he attempted to “secure and use” his home equity
line of credit with his lender, California Bank & Trust. On November 29 or 30 of 2012,
plaintiff, through counsel, sent correspondence to defendant and his lender. That
correspondence indicated Mr. Covarrubias did not have an ownership interest in
plaintiff’s real property. Plaintiff contended the affidavit and abstract of judgment lien
were in error and should be removed from his property’s title report.
       Plaintiff’s counsel held a telephonic conference with Mr. Zee on November 30,
2012. Mr. Zee denied intending to record an abstract of judgment lien against plaintiff’s
property. Mr. Zee claimed he would personally follow up with plaintiff’s real estate
lender, the title company and the county recorder to correct the error.
       On February 1, 2013, Mr. Zee served plaintiff’s lender with a demand letter.
Mr. Zee wrote: “Union Adjustment Co., Inc. is the Judgment Creditor in this matter and
is pursuing a judgment abstract lien on [plaintiff’s] property . . . . [¶] A property profile
report obtained in connection with a pending or proposed levy sale of the aforementioned
property, has identified California Bank & Trust as being a lienholder as against the
property interest of the judgment debtor and/or recorded against the aforementioned
property.”
       On February 11, 2013, California Bank and Trust notified plaintiff it had
terminated his home equity credit line. The lender cited Mr. Zee’s February 1, 2013
letter and assumed it was a “‘request for payoff related to an enforcement of judgment
action’” against plaintiff’s property. The lender indicated: “[Mr. Zee’s letter]
is . . . ‘considered to be an adverse change in [plaintiff’s] financial condition which,

                                              3
pursuant to the terms of the loan documents, constituted an event of default. As a result
of this we sent [plaintiff] an adverse action notice, as required by federal regulation, and
froze the credit line . . . .’”
        On February 11, 2013, plaintiff’s attorney contacted Mr. Zee “to meet and confer
prior to” filing suit. However, defendant’s attorney failed to return the voicemail.
Attached to the complaint are numerous court promulgated documents and
communications concerning the disputed debt.
        Plaintiff alleges claims for: title slander; process abuse against Mr. Zee and his
law firm; and violation of the Fair Debt Collection Practices Act. (15 U.S.C. § 1692 et
seq.) The second cause of action for process abuse is based on alleged misconduct
arising from the processing of enforcement of judgment documents in the trial court.
Plaintiff requests: declaratory and injunctive relief; cancellation of the affidavit of
identity and abstract of judgment lien; statutory damages; punitive damages; costs of suit;
and all other relief as the court deems proper.


                            B. Defendant’s Special Motion To Strike


        On May 9, 2013, defendant filed its special motion to strike pursuant to section
425.16. Defendant argued: enforcement of the judgment actions against
Mr. Covarrubias are subject of section 425.16; plaintiff’s title slander claim failed
because the recorded abstract of judgment was clearly issued against Mr. Covarrubias;
the abstract of judgment listed a social security number ending in 4 digits that were for
Mr. Covarrubias, not plaintiff; the abstract named Ignacio Covarrubias, Jr., as the
individual in question; the abstract only created a lien against Mr. Covarrubias, not
against plaintiff’s property; and the conduct of Mr. Zee and his law firm was part of their
representation of defendant and was per se protected under section 425.16.
        As to the second cause of action, defendant argued: there was no process abuse;
process abuse requires a showing that an act done under the authority of the court was for
the purpose of perpetrating an injustice; and there was nothing unlawful in how the

                                              4
affidavit of identity and abstract of judgment were obtained. Defendant contended the
Fair Debt Collection Practices Act does not apply. Defendant argued plaintiff is not a
consumer within the meaning of title 15 United States Code section 1692e(3) and
therefore his statutory claim is frivolous. No other ground concerning the application of
the title 15 United States Code section 1692 et seq. was raised.
       In support of defendant’s special motion to strike, Mr. Zee, its counsel, filed a
declaration. Mr. Zee secured a “Lexis Report” for Mr. Covarrubias. The Lexis Report
for Mr. Covarrubias indicated one of his aliases was plaintiff’s name. The report also
stated “there was a possibility” that Mr. Covarrubias had an interest in real estate in
Pahrump, Nevada and Walnut, California. Mr. Zee admitted filing an Affidavit of
Identity and Order which was issued on June 19, 2012. Mr. Zee attached a copy of the
affidavit but it is not signed by any judicial officer. On July 13, 2012, Mr. Zee secured an
abstract of judgment in the name of “Ignacio J. Jr. Covarrubias aka Ignacio Covarrubias”
at plaintiff’s residence. The abstract of judgment states that address where
Mr. Covarrubias was served was at plaintiff’s residence. Defendant is named as the
judgment creditor. On November 30, 2012, Mr. Zee had a telephone conference with
Emahn Counts, plaintiff’s attorney. According to Mr. Zee, “I advised him of the basic
legal premise that abstract liens only encumber the interest of judgment debtors in the
county where the abstract is recorded. In the instant case, since the judgment debtor was
Ignacio J Covarrubias, Jr., and since his client, Ignacio Covarrubias, Sr. had a different
social security number, the abstract would not affect any interest of Ignacio Covarrubias,
Sr.” Mr. Zee denied promising to “follow-up” with plaintiff’s real estate lender, the title
company or the county recorder. Mr. Zee also declared, “I clearly stated that I would be
happy to speak to any title officer that did not understand the basic legal premise that
abstract liens only encumber the interest of judgment debtors in the county where the
abstract is recorded.”
       Finally, Mr. Zee had a subpoena duces tecum, dated January 16, 2013, after the
abstract of judgment was issued, served on California Bank & Trust. Mr. Zee declared:
“[A] records request subpoena and request for beneficiary statement were sent to

                                              5
California Bank & Trust on February 1, 2013 to request documentation clarifying the
actual owner of the Walnut, California property. The subpoena and the request for
beneficiary statement clearly identified the judgment debtor as Jr.—both by name and by
full social security number.” The subpoena was attached to Mr. Zee’s declaration.
Defendant provided no other evidence.
       On May 30, 2013, plaintiff filed his opposition. Plaintiff argued: defendant’s
actions did not arise from its constitutional right to petition; defendant’s real property lien
was unlawful postjudgment conduct unrelated to its constitutional petitioning activity;
and, in the alternative, that he had a probability of success as to all his causes of action.
       Plaintiff provided a comprehensive declaration in opposition to defendant’s
special motion to strike. Plaintiff and his wife had lived in their home for over 15 years.
Mr. Covarrubias has not lived in their home within the past 15 years. Mr. Covarrubias
never held an ownership interest in plaintiff’s residence. Mr. Covarrubias and defendant
entered into a stipulation for entry of judgment in connection with a $2,000 unpaid loan.
The judgment had nothing to do with plaintiff. On April 24, 2007, defendant secured
renewal of the judgment.
       On June 19, 2012, defendant’s attorney, Mr. Zee, executed an affidavit of identity
and order naming plaintiff as an additional debtor for Mr. Covarrubias’s debt. On July
13, 2012, Mr. Zee secured recordation of an abstract of judgment in the name of
Mr. Covarrubias “aka” plaintiff. The abstract of judgment was recorded listing plaintiff
as the judgment debtor and his residence. In November 2012, plaintiff’s real estate
lender notified him the judgment lien would prevent him from obtaining credit or
utilizing his home equity line of credit.
       On or about November 29 or 30, 2012, plaintiff’s counsel corresponded with
Mr. Zee, defendant’s counsel. Plaintiff’s attorney explained that Mr. Covarrubias had no
ownership interest in the property. Plaintiff’s counsel requested the lien be removed
within 10 days. On or about November 30, 2012, a conference call was held with
Mr. Zee. Plaintiff was not a party to that conference call. Mr. Zee denied ever intending



                                               6
to record an abstract of judgment “against” plaintiff’s property. Further, Mr. Zee
admitted not knowing that Mr. Covarrubias owned any other property.
       On February 1, 2013, Mr. Zee sent a letter to California Bank & Trust which
stated defendant was pursuing a judgment lien on plaintiff’s residence. Mr. Zee wrote:
“A property profile report obtained in connection with a pending or proposed levy sale of
the aforementioned property, has identified California Bank & Trust as a lienholder as
against the property interest of the judgment debtor and/or recorded against the
aforementioned property. [¶] Pursuant to California Civil Code § 2943, demand [is]
hereby made that California Bank & Trust furnish a Beneficiary Statement and provide
the documentation substantiating the lien interest set forth above. While California Bank
& Trust has a legal obligation to comply with this request pursuant to California Civil
Code § 2943, to insure prompt compliance a subpoena duces tecum seeking the same
documents and information is also enclosed.” In February 2013 plaintiff was notified by
California Bank & Trust his $25,000 home equity line of credit had been terminated.
This was because Mr. Zee’s February 1, 2013 letter contained a ‘“request for payoff
related to an enforcement of judgment action’” against plaintiff’s property. Further,
plaintiff’s attorney, Mr. Counts, received an e-mail from an attorney for California Bank
& Trust which stated: “We assumed the request for payoff related to an enforcement of
judgment action against the property in the referenced action and considered such to be
an adverse change in the Borrower’s financial condition which, pursuant to the terms of
the loan documents, constituted an event of default. As a result of this, we sent your
client an adverse action notice, as required by federal regulation, and froze the credit line
at the current outstanding balance, barring any future draws under the unused portion of
the line.”
       Plaintiff concluded: “On February 11, 2013, I through counsel contacted
[Mr.] Zee by telephone to meet and confer prior to filing this instant lawsuit, however,
[Mr.] Zee failed to return the voice message. I, through counsel also contacted California
Bank & Trust through their counsel, Peggy Standefer, who I heard through voicemail
confirm that Defendants’ unlawful post-judgment litigation tactics caused the bank to

                                              7
freeze and/or rescind my home equity credit line. This has caused me a significant
financial hardship as I am on a fixed income and rely upon my home equity to pay for my
basic living expenses.”
       On June 13, 2013, defendant’s special motion to strike was denied. On July 19,
2013, defendant’s reconsideration motion was denied. Defendant subsequently appealed.


                                       III. DISCUSSION


                                          A. Overview


       Section 425.16, subdivision (b)(1) states, “A cause of action against a person
arising from any act . . . in furtherance of the . . . right of petition or free speech . . . in
connection with a public issue shall be subject to a special motion to strike, unless the
court determines that the plaintiff has established that there is a probability that the
plaintiff will prevail on the claim.” The court must engage in a two-step process when
ruling on a special motion to strike. First, the moving party must make a threshold prima
facie showing that the challenged cause of action is one “arising from” its conduct in
furtherance of the right of petition or free speech. (Episcopal Church Cases (2009) 45
Cal.4th 467, 477; Flatley v. Mauro (2006) 39 Cal.4th 299, 314; Equilon Enterprises v.
Consumer Cause, Inc. (2002) 29 Cal.4th 53, 67.) In deciding whether the challenged
claim arises from the enumerated conduct in section 425.16, subdivision (e), “[T]he court
shall consider the pleadings, and supporting and opposing affidavits stating the facts upon
which the liability or defense is based.” (§ 425.16, subd. (b)(2); Flatley v. Mauro, supra,
39 Cal.4th at p. 326; Soukup v. Law Offices of Herbert Hafif (2006) 39 Cal.4th 260, 269,
fn. 3.) Second, if the court finds such a showing has been made, the burden shifts to
plaintiff to establish a probability it will prevail on the merits. (Episcopal Church Cases,
supra, 45 Cal.4th at p. 477; Equilon v. Consumer Cause, Inc., supra, 29 Cal.4th at p. 67;
Flatley v. Mauro, 39 Cal.4th at p. 314.) But as explained by our Supreme Court, we do
not weigh the competing evidence: “[W]e neither ‘weigh credibility [nor] compare the

                                                 8
weight of the evidence. Rather, [we] accept as true the evidence favorable to the plaintiff
[citation] and evaluate the defendant’s evidence only to determine if it has defeated that
submitted by plaintiff as a matter of law.’” (Flatley v. Mauro, supra, 39 Cal.4th at p.
326; Soukup v. Law Offices of Herbert Hafif, supra, 39 Cal.4th p. 269, fn. 3; accord,
Wilson v. Parker, Covert & Chidester (2002) 28 Cal.4th 811, 821.) We review de novo
the trial court’s ruling on a special motion to strike. (Flatley v. Mauro, supra, 39 Cal.4th
at pp. 325-326; Soukup v. Law Offices of Herbert Hafif, supra, 39 Cal.4th at p. 269, fn.
3.)


                          B. Arising From Issue And The Merits


       The issue of whether defendant’s conduct arises from the exercise of its
petitioning rights within the meaning of section 425.16, subdivision (b) is quite close. On
one hand, efforts to enforce a judgment are petitioning related conduct. (§ 425.16, subd.
(e)(1)-(2); La Jolla Group II v. Bruce (2012) 211 Cal.App.4th 461, 471 [lis pendens
recordation].) On the other hand, in special motion to strike first prong analysis we
examine the gravamen of the plaintiff’s claim. (City of Cotati v. Cashman (2002) 29
Cal.4th 69, 78; Schwarzburd v. Kensington Police Protection & Community Services
Dist. Bd. (2014) 225 Cal.App.4th 1345, 1353.) The gravamen of a claim is the core
injury producing conduct. (Hunter v. CBS Broadcasting Inc. (2013) 221 Cal.App.4th
1510, 1520; Hylton v. Frank E. Rogozienski, Inc. (2009) 177 Cal.App.4th 1264, 1272.) It
can be argued the core injury producing conduct was recorded by the abstract of
judgment which identified the wrong person’s property. As our Supreme Court held:
“[T]he mere fact that an action was filed after protected activity took place does not mean
the action arose from that activity for the purposes of the anti-[strategic lawsuit against
public participation] statute. [Citation.] Moreover, that a cause of action arguably may
have been ‘triggered’ by protected activity does not entail that it is one arising from such.
[Citation.] In the anti-[strategic lawsuit against public participation] context, the critical
consideration is whether the cause of action is based on the defendant’s protected free

                                               9
speech or petitioning activity. [Citations.]” (Navellier v. Sletten (2002) 29 Cal.4th 82,
89; accord, In re Episcopal Church Cases, supra, 45 Cal.4th at pp. 477-478.) We
examine each cause of action individually to determine if it arises from petitioning-
related conduct. (Shekhter v. Financial Indemnity Co. (2001) 89 Cal.App.4th 141, 150;
see Wallace v. McCubbin (2011) 196 Cal.App.4th 1169, 1201, fn. 17.)
       As alleged, the first cause of action’s gravamen arises from defendant’s
petitioning-related activity. The complaint identifies the disparaging documents as: the
abstract of judgment; the affidavit of identity, and the claim directed to the California
Bank & Trust employees. Preparation of litigation documents arises from petition
activity. (§ 425.16, subd. (e)(1)-(2); Briggs v. Eden Council for Hope & Opportunity
(1999) 19 Cal.4th 1106, 1123.) The title slander cause of action also alleges defendant
communicated facts about the abstract of judgment to a third party, California Bank &
Trust. A statement made concerning litigation to third parties falls within the scope of
the special motion to strike statute. (Summerfield v. Randolph (2011) 201 Cal.App.4th
127, 136; Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial (The Rutter
Group 2014) ¶ 7:624.1, p. 7(II)-14 (rev. # 1, 2014).) As alleged, the core injury
producing conduct was the securing of the enforcement of judgment documents from the
trial court. And, the alleged core injury producing conduct was statements made to
California Bank & Trust employees about the enforcement of judgment proceedings.
The alleged conduct arises from petitioning-related activity.
       Thus, the burden of proof shifted to plaintiff to make a prima facie showing his
claims have minimal merit. (Jarrow Formulas, Inc. v. LaMarche (2003) 31 Cal.4th 728,
738; Linder v. Thrifty Oil Co. (2000) 23 Cal.4th 429, 438, fn. 5.) As such, securing
preparation of these documents and communicating about them to the California Bank &
Trust employees is protected by the litigation privilege. (Civ. Code, § 47, subd. (b);
Rusheen v. Cohen (2006) 37 Cal 4th 1048, 1057-1058, 1061-1065 [litigation privilege,
which must be given an expansive reach, extends to securing enforcement of judgment
documents and extra-judicial communications concerning the litigation]; Tom Jones
Enterprises, Ltd. v. County of Los Angeles (2013) 212 Cal.App.4th 1283, 1293-1297

                                             10
[litigation privilege extends to negligent instructions given by a sheriff’s employee to a
bank to release funds]; Alpha & Omega Development, LP v. Whillock Contracting, Inc.
(2011) 200 Cal.App.4th 656, 665-668 [recordation of notice of pending action subject to
litigation privilege].) Because of the litigation privilege, plaintiff could not have
prevailed on the first cause of action for title slander. Thus, the special motion to strike
the first cause of action should have been granted.
       As to the second cause of action for process abuse, it is based upon statements
made to the superior court clerk while securing the abstract of judgment. This is a classic
example of petitioning-related conduct. (§ 425.16, subd. (e)(1)-(2); Briggs v. Eden
Council for Hope & Opportunity, supra, 19 Cal.4th at p. 1123.) Therefore, the burden of
proof shifted to plaintiff. (Jarrow Formulas, Inc. v. LaMarche, supra, 31 Cal.4th at p.
738; Linder v. Thrifty Oil Co., supra, 23 Cal.4th 429 at p. 438, fn. 5.) We agree with
defendant that any misstatements made in this regard are protected by the Civil Code
section 47, subdivision (b) litigation privilege. (Rusheen v. Cohen, supra, 37 Cal 4th at
pp. 1061-1063; Brown v. Kennard (2001) 94 Cal.App.4th 40, 47-51; O’Keefe v. Kompa
(2000) 84 Cal.App.4th 130, 134-135.) The special motion to strike the second cause of
action for process abuse should have been granted.
       As to the third cause of action, we need not determine whether it arises from
petitioning- related conduct. If it does, the Civil Code section 47, subdivision (b)
litigation privilege does not apply. Neither California’s debtor protection statutes nor the
Fair Debt Collection Practices Act are subject to the Civil Code section 47, subdivision
(b) litigation privilege. (People v. Persolve, LLC (2013) 218 Cal.App.4th 1267, 1270-
1277; Kamarova v. National Credit Acceptance, Inc. (2009) 175 Cal.App.4th 324, 336-
341; see Banuelos v. LA Investment, LLC (2013) 219 Cal.App.4th 323, 331-332.)
       And, there is no merit to defendant’s contention that plaintiff is not covered by the
Fair Debt Collection Practices Act. Defendant argues that plaintiff is not a “consumer”
because he denies any obligation to pay the debt. Defendant relies upon title 15 United
States Code section 1692a(3) which defines a consumer thusly, “The term ‘consumer’
means any natural person obligated or allegedly obligated to pay any debt.” Title 15

                                              11
United States Code section 1692a(3) applies to a person in plaintiff’s situation who is
subject of judicial action to collect a debt. (Dunham v. Portfolio Recovery Associates,
LLC (8th Cir. 2011) 663 F.3d 997, 1002-1003; Montgomery v. Huntington Bank (6th Cir.
2013) 346 F.3d 693, 697; Ruggia v. Wash. Mut. (E.D. Va. 2010) 719 F.Supp.2d 642, 647;
see Todd v. Collecto, Inc. (7th Cir. 2013) 731 F.3d 734, 738.) And the Fair Debt
Collection Practices Act extends to persons who may not be debtors if the alleged
conduct would be unconscionable as applied to the nondebtor. (Todd v. Collecto, Inc.,
supra, 731 F.3d at p. 739; see Heintz v. Jenkins (1995) 514 U.S. 291, 292.)
       As to the fourth cause of action, declaratory and injunctive relief, the trial court
correctly refused to grant the special motion to strike. The sole ground raised in the trial
court and here is that plaintiff is not a debtor within the meaning of title 15 United States
Code section 1692a(3). The fourth cause of action includes all of the Fair Debt
Collection Practices Act allegations. The sole issue raised in the opening brief
concerning the fourth cause of action relates to plaintiff’s status as a debtor. These
allegations, as we have explained in the immediately preceding paragraph, may not be
stricken pursuant to section 425.16, subdivision (b). Any other contention concerning the
fourth cause of action has been forfeited. (Tiernan v. Trustees of Cal. State University &
Colleges (1982) 33 Cal.3d 211, 216, fn. 4; Johnston v. Board of Supervisors (1947) 31
Cal.2d 66, 70, disapproved on another point in Bailey v. County of Los Angeles (1956) 46
Cal.2d 132, 139.) Thus, as to the third and fourth causes of action, the special motion to
strike was properly denied.
       The sole remaining issue relates to defendant’s rights to costs and attorney fees.
Ordinarily, defendant would be entitled to its costs and attorney fees incurred on appeal
as to the first and second causes of action. (§ 425.16, subd. (c)(1); Evans v. Unkow
(1995) 38 Cal.App.4th 1490, 1499.) However, it can be argued the heart of plaintiff’s
claims, wrongful efforts to collect a judgment owed by Mr. Covarrubias, remain in the
third and fourth causes of action. It can be argued that defendant has not in any realistic
sense been successful. Under those circumstances, defendant would not be entitled to its
attorney fees and costs. (Moran v. Endres (2006) 135 Cal.App.4th 952, 956; see Mann v.

                                             12
Quality Old Time Service, Inc. (2006) 139 Cal.App.4th 328, 340, 344-345.) Once the
remittitur issues, defendant may seek its section 425.16, subdivision (c)(1) costs and
attorney fees pursuant to California Rules of Court, rules 3.1700(b) and 8.278(c). The
trial court may determine in connection with those proceedings whether defendant has in
any realistic sense been successful. The trial court remains free to apportion costs in
connection with all other aspects of the litigation to plaintiff. (Jackson v. Yarbray (2009)
179 Cal.App.4th 75, 82.) We leave the issue of whether defendant has in any sense been
successful and apportionment-related issues in the trial court’s good hands.


                                    IV. DISPOSITION


       The order denying the special motion to strike as to the third and fourth causes of
action is affirmed. The order denying the special motion to strike as to the first and
second causes of action is reversed. Upon remittitur issuance, a new order is to be
entered granting the special motion to strike as to the first two causes of action. Plaintiff,
Ignacio Covarrubias, is to recover his costs incurred in connection with the third and
fourth causes of action, if any. As to the first two causes of action, costs and attorney
fees are awarded to defendant, Union Adjustment Co., Inc., subject to the determination
described in the immediately preceding paragraph.
                             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                             TURNER, P. J.


We concur:




              MOSK, J.                                    KRIEGLER, J.




                                              13